Name: Council Regulation (EEC) No 1217/83 of 17 May 1983 amending Regulation (EEC) No 1200/82 concerning the grant of a premium for the slaughter of certain adult bovine animals for slaughter in the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 5 . 83 Official Journal of the European Communities No L 132 / 17 COUNCIL REGULATION (EEC) No 1217/ 83 of 17 May 1983 amending Regulation (EEC) No 1200 / 82 concerning the grant of a premium for the slaughter of certain adult bovine animals for slaughter in the United Kingdom HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission ( 1 ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Article 1 Regulation (EEC) No 1200 / 82 shall be amended as follows : 1 . In the title and Article 1 ( 1 ) the terms '1982 / 83 marketing year' shall be replaced by ' 1983 / 84 marketing year'. 2 . In the second subparagraph of Article 1 ( 2 ) the words 'for the duration of the 1982/ 83 marketing year' shall be replaced by 'for the duration of the 1983 / 84 marketing year'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 23 May 1983 . Whereas the United Kingdom has in recent marketing years applied the system of slaughter premiums in respect of certain adult bovine animals for slaughter ; whereas it should be authorized to continue to grant the premium for a further marketing year and Regulation (EEC) No 1200 / 82 ( 4 ) should therefore be amended , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1983 . For the Council The President I. KIECHLE (!) OJ No C 32 , 7 . 2 . 1983 , p. 64 . ( 2 ) OJ No C 96 , 11 . 4 . 1983 , p. 54 . ( 3 ) OJ No C 81 , 24 . 3 . 1983 , p. 6 . ( 4 ) OJ No L 140 , 20 . 5 . 1982 , p. 32 .